—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered December 12, 1990, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree and sentencing him to a term of IV2 to &V2 years, to run consecutively to sentences imposed in connection with two unrelated convictions, unanimously affirmed.
Testimony at the suppression hearing established that there was no police-arranged identification procedure in this case. Defendant’s argument that the complainant’s identification of defendant may have been made in circumstances other than those testified to constituted mere speculation, and thus the hearing court appropriately exercised its discretion in denying defendant’s application to call the complainant at the hearing (see, People v Taylor, 80 NY2d 1, 15). Concur—Sullivan, J. P., Ellerin, Ross, Asch and Williams, JJ.